135 Nev., Advance Opinion   44
                    IN THE. SUPREME COURT OF THE STATE OF NEVADA


                JEFFREY BENKO, A NEVADA                   No. 73484
                RESIDENT; CAMILO MARTINEZ, A
                NEVADA RESIDENT; ANA MARTINEZ,
                A NEVADA RESIDENT; FRANK                  FILED
                SCINTA, A NEVADA RESIDENT;
                                                          DEC 2 6 2019
                JACQUELINE SCINTA, A NEVADA
                RESIDENT; SUSAN HJORTH, A
                NEVADA RESIDENT; RAYMOND
                SANSOTA, AN OHIO RESIDENT;
                FRANCINE SAMOTA, AN OHIO
                RESIDENT; SANDRA KUHN, A
                NEVADA RESIDENT; JESUS GOMEZ,
                A NEVADA RESIDENT; SILVIA
                GOMEZ, A NEVADA RESIDENT;
                DONNA HERRERA, A NEVADA
                RESIDENT; JESSE HENNIGAN, A
                NEVADA RESIDENT; SUSAN
                KALLEN, A NEVADA RESIDENT;
                ROBERT MANDARICH, A NEVADA
                RESIDENT; JAMES NICO, A NEVADA
                RESIDENT; PATRICIA
                TAGLIAMONTE, A NEVADA
                RESIDENT; AND BIJAN LAGHAEL
                Appellants,
                vs.
                QUALITY LOAN SERVICE
                CORPORATION, A CALIFORNIA
                CORPORATION; MTC FINANCIAL
                INC., D/B/A TRUSTEE CORPS, A
                CALIFORNIA CORPORATION;
                MERIDIAN FORECLOSURE SERVICE,
                A CALIFORNIA AND NEVADA
                CORPORATION, D/B/A MTDS, INC.,
                D/B/A MERIDIAN TRUST DEED
                SERVICE; NATIONAL DEFAULT
                SERVICING CORPORATION, AN
                ARIZONA CORPORATION; AND
SUPREME COURT
     OF
   NEVADA


(01 190A e



                                                                    : ."
                CALIFORNIA RECONVEYANCE
                COMPANY, A CALIFORNIA
                CORPORATION,
                Respondents.



                           Appeal from a district court order dismissing the case for failure
                to state a claim. Eighth Judicial District Court, Clark County; William D.
                Kephart, Judge.
                           Affirmed.


                Law Offices of Nicholas A. Boylan, APC, and Nicholas A. Boylan, San Diego,
                California,
                for Appellants.

                Bryan Cave Leighton Paisner LLP and Lawrence G. Scarborough, Jessica
                R. Maziarz, and Kathryn E. Bettini, Phoenix, Arizona; Smith Larsen &
                Wixom and Kent F. Larsen and Katie M. Weber, Las Vegas,
                for Respondent California Reconveyance Company.

                Kolesar & Leatham, Chtd., and Michael R. Brooks, Las Vegas; Burke,
                Williams & Sorensen, LLP, and Richard J. Reynolds and Allan E. Ceran,
                Santa Ana, California,
                for Respondent MTC Financial Inc.

                McCarthy & Holthus LLP and Kristin A. Schuler-Hintz, Las Vegas,
                for Respondent Quality Loan Service Corporation.

                Tiffany & Bosco, P.A., and Jason C. Kolbe and Kevin S. Soderstrom, Las
                Vegas,
                for Respondent National Default Servicing Corporation.




                BEFORE THE COURT EN BANC.


SUPREME COURT
          OF
       NEVADA

                                                     2
10)   ,,47A



                                                                                   IMO
                                                 OPINION

                By the Court, HARDESTY, J.:
                            NRS Chapter 649 governs agencies engaged in debt collection
                in Nevada, while NRS Chapter 107 governs the deed of trust system and
                the nonjudicial foreclosure process. In this appeal, we determine whether
                trustees who exercise a power of sale under a deed of trust pursuant to NRS
                Chapter 107 are engaging in collection activities under NRS Chapter 649,
                such that they must be licensed under that chapter.'
                            Appellants, Jeffrey Benko and 18 other individuals (collectively
                referred to as Benko), brought a putative class action alleging that
                respondents, all of whom are current or former NRS Chapter 107 trustees,
                engaged in unlicensed debt collection agency activities by pursuing
                nonjudicial foreclosures on their homes. The district court dismissed the
                complaint, finding that the plain language of NRS Chapter 107 authorizes
                the actions allegedly performed by respondents. We agree.




                      1We   note at the outset that the allegations set forth in the operative
                complaint occurred between 2008 and 2011. As we explain within this
                opinion, the Legislature has since addressed the question of whether
                trustees who exercise a power of sale under a deed of trust pursuant to NRS
                Chapter 107 must be licensed pursuant to NRS Chapter 649 with the
                enactment of NRS 107.028 in 2011. 2011 Nev. Stat., ch. 311, §§ 5.8, 5.9 at
                1746-48. Since the allegations set forth in the operative complaint predate
                the enactment of NRS 107.028, this opinion concerns the governing
                statutory law applicable during that time period. We further note that any
                amendments made to certain statutes relied on in this opinion between
                2008 and 2011 do not alter our analysis, nor do the parties argue as much.



SUPREME COURT
        OF
     NEVADA


,D) 1947A
                                                      3
                            While deed of trust trustees engage in activities that would
                otherwise meet the definition of a debt collection agency under NRS
                Chapter 649, the comprehensive scheme of NRS Chapter 107 demonstrates
                that the Legislature intended to exempt deed of trust trustees from NRS
                Chapter 649 licensing requirements. Because Benko's allegations concern
                conduct that falls within the scope of NRS Chapter 107, we conclude that
                respondents were not required to be licensed under NRS Chapter 649.
                Therefore, we affirm the district court's order of dismissal.
                                 FACTS AND PROCEDURAL HISTORY
                            Benko filed a putative class action against respondents Quality
                Loan Service Corporation; MTC Financial, Inc.; Meridian Foreclosure
                Services;2 National Default Servicing Corporation; and California
                Reconveyance Company (collectively referred to as respondents), alleging
                claims of statutory consumer fraud under NRS 41.600, based on violations
                of NRS 649.075 and NRS 649.171, and unjust enrichment. Benko's
                statutory fraud claim relied on allegations that respondents acted as
                collection agencies when they pursued payment of claims owed or due, or
                asserted to be owed or due, to the lenders, and they did not hold the
                requisite license to act as a collection agency. Based on respondents alleged
                illegal collection practices, Benko further claimed that respondents were
                unjustly enriched by substantial payments. Respondents sought to dismiss
                the claims, maintaining that they were not required to be licensed as
                collection agencies in their capacity as trustees under NRS Chapter 107.




                      20fnote, Meridian Foreclosure Services has not entered an
                appearance in this appeal.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      4
                               The district court dismissed the case as a matter of law and
                directed judgment in favor of respondents because "[t]rustees are subject to
                NRS Chapter 107 and do not need to be licensed as collection agencies" and
                the "enforcement of security interests in real property does not constitute
                doing business in the State of Nevada." The district court found that NRS
                Chapter 107 empowers deed of trust tmstees to contract and perform duties
                to accomplish nonjudicial foreclosure, that NRS Chapter 649 intends to
                exclude deed of trust trustees engaged in nonjudicial foreclosure from its
                licensing requirements, that enforcing a security interest in real property is
                not claim collection under NRS 649.010, and that, because enforcing a
                security interest does not constitute doing business, trustees do not need to
                be licensed.
                               Benko appeals, arguing that respondents engaged in activities
                under NRS Chapter 649 and were therefore not exempt from licensure.3
                                                DISCUSSION
                               The issue before us is whether Benko raised viable causes of
                action because respondents, as deed of trust trustees, were required to be
                licensed under NRS Chapter 649 in order to conduct nonjudicial
                foreclosures pursuant to NRS Chapter 107. We review an order granting
                an NRCP 12(b)(5) motion to dismiss de novo. Buzz Stew, LLC v. City of N.
                Las Vegas, 124 Nev. 224, 227-28, 181 P.3d 670, 672 (2008). We presume



                      3Benko  also argues that the deed of trust trustees breached their
                fiduciary duty. However, Benko never asserted this as a cause of action in
                the complaint. Therefore, we conclude this issue was not preserved for
                appeal and do not address it. Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52,
                623 P.2d 981, 983 (1981) (stating that failure to raise a point in the district
                court deems it waived and prevents this court from considering it on
                appeal).
SUPREME COURT
        OF
     NEVADA


10) 1947A
                                                       5

                                                                                     MEM
                that all alleged facts in the complaint are true and draw all inferences in
                favor of the complainant. Id. Dismissing a complaint is appropriate "only
                if it appears beyond a doubt that [the plaintiff] could prove no set of facts,
                which, if true, would entitle [the plaintiff] to relief." Id. All legal
                conclusions in making an NRCP 12(b)(5) ruling are reviewed de novo. Id.
                The comprehensive scheme of NRS Chapter 107 demonstrates that the
                Legislature intended to exempt deed of trust trustees from NRS Chapter 649
                licensing requirement.s
                             Benko argues that nonjudicial foreclosure of a deed of trust falls
                within the definition of debt collection under NRS Chapter 649 and, thus,
                the district court erred in finding that respondents were exempt from NRS
                Chapter 649 licensure.
                            "When the language of a statute is unambiguous, the courts are
                not permitted to look beyond the statute itself when determining its
                meaning." Westpark Owners Ass'n v. Eighth Judicial Dist. Court, 123 Nev.
                349, 357, 167 P.3d 421, 427 (2007). When two statutes conflict, we attempt
                to read the statutes in a way that harmonizes them. State, Dep't of Bus. &
                Indus., Fin. Insts. Div. v. Nev. As.s'n Servs., Inc., 128 Nev. 362, 368, 294 P.3d
                1223, 1227 (2012); see also Szydel v. Markman, 121 Nev. 453, 457, 117 P.3d
                200, 202-03 (2005) ("When two statutes are clear and unambiguous but
                conflict with each other when applied to a specific factual situation, an
                ambiguity is created and we will attempt to reconcile the statutes.").
                            As an initial matter, we agree with Benko that nonjudicial
                foreclosure of a deed of trust falls within the meaning of debt collection
                under NRS Chapter 649. Though the district court erroneously determined
                otherwise, the court did not have the benefit of the recent United States
                Supreme Court decision in Obduskey v. McCarthy & Holthus LLP , U.S.
                   „ 139 S. Ct. 1029, 1036-38 (2019). In Obduskey, the Court
SUPREME COURT
     OF
     NEVADA

10) 1947A
                                                       6
specifically concluded that a law firm hired by the creditor to engage in
nonjudicial foreclosure would satisfy the primary definition of a debt
collector under the federal Fair Debt Collection Practices Act (FDCPA) as a
business that "regularly collects or attempts to collect, directly or indirectly,
debts," were it not for additional statutory language limiting the scope of
the primary definition.       U.S. at     „ 139 S. Ct. at 1033, 1036-37
(quoting 15 U.S.C. § 1692a(6) (2012)). As the Court explained, "a home loan
is an obligation to pay money, and the purpose of a mortgage is to secure
that obligation. Foreclosure, in turn, is the process in which property
securing a mortgage is sold to pay off the loan balance due." Id. at , 139
S. Ct. at 1036 (internal citation and quotation marks omitted). Concluding
that "foreclosure is a means of collecting a debt," the Court noted that a
business pursuing nonjudicial foreclosures fell within the FDCPA's primary
definition of a debt collector, as there is no requirement that the payment
of the debt come from the debtor, only that the debt collector seek collection
of a debt "owed or due to another," "directly or indirectly." Id. (internal
quotation marks omitted); 15 U.S.C. § 1692a(6) (2012).
            NRS Chapter 649 similarly defines a debt lc] collection agency"
as "all persons engaging, directly or indirectly, and as a primary or a
secondary object, business or pursuit, in the collection of or in soliciting or
obtaining in any manner the payment of a claim owed or due or asserted to
be owed or due to another." NRS 649.020(1). "Claim" is defined as "any
obligation for the payment of money or its equivalent that is past due." NRS
649.010.
            Like the FDCPA, NRS 649.020(1) includes in its definition
those who indirectly attempt to collect past due payments, which would
encompass respondents. NRS 649.020(1) also does not require that the


                                       7
collection of debt come from the debtor, only that a collection agency seek
"payment of a claim owed or due." "So, even if nonjudicial foreclosure were
not a direct attempt to collect a debt, because it aims to collect on a
consumer's obligation by way of enforcing a security interest, it would be an
indirect attempt to collect a debt." Obduskey,      U.S. at    , 139 S. Ct. at
1036-37. Accordingly, in light of Obduskey, the district court erred in
concluding that nonjudicial foreclosures do not amount to seeking payment
of a claim, and the parties reliance on caselaw to the contrary is misplaced.4
             Nevertheless, we conclude that businesses engaged in
nonjudicial foreclosures in Nevada do not need to be licensed as debt
collectors under NRS Chapter 649 because NRS Chapter 107s
comprehensive statutory scheme specifically governs nonjudicial
foreclosures and thus trumps the more generalized application of NRS
Chapter 649 and because it is the most logical way to harmonize the



      4The   Supreme Court's conclusion that a business enforcing a security
interest through nonjudicial foreclosure is a debt collector runs counter to
lower federal court caselaw that is cited by the parties and was relied on by
the district court. See Ho v. ReconTrust Co., NA, 858 F.3d 568, 572 (9th Cir.
2017) ("RI ollowing a trustee's sale, the trustee collects money from the
home's purchaser, not from the original borrower," and it is therefore not
considered debt collection); Hulse v. Ocwen Fed. Bank, FSB, 195 F. Supp.
2d 1188, 1204 (D. Or. 2002) (stating that "ffloreclosing on a trust deed is
distinct from the collection of the obligation to pay money" because the
lender was "foreclosing its interest in the property," and the "[p]ayment of
funds [was] not the object of the foreclosure action"); see also Erickson v.
PNC Mortg., No. 3:10-CV-0678-LRH-VPC, 2011 WL 1626582, at *2 (D. Nev.
Apr. 27, 2011) ("It is well established that non judicial foreclosures are not
an attempt to collect a debt under the Fair Debt Collection Practice Act and
similar state statutes.").




                                      8
                      conflicting provisions of NRS Chapters 649 and 107. To hold otherwise
                      would permit two distinct and conflicting schemes to regulate the
                      nonjudicial foreclosure process. This cannot logically be so.5
                                  First, the Legislature created a comprehensive statutory
                      scheme governing a trustees role in nonjudicial foreclosures. A deed of
                      trust operates as a three-party security interest, whereby the trustee holds
                      legal title to the borrower's property as security for the obligations owed to
                      the lender. See NRS 107.020; NRS 107.028; NRS 107.080. The Legislature
                      conferred the power of sale upon trustees. NRS 107.080 (2007).
                      Specifically, when a borrower defaults, the trustee may pursue nonjudicial
                      foreclosure pursuant to the procedures set forth in NRS Chapter 107.
                      Edelstein v. Bank of New York Mellon, 128 Nev. 505, 513, 286 P.3d 249, 254-
                      55 (2012); NRS 107.080 (2007). NRS Chapter 107 explicitly prohibits a
                      trustee from executing its power of sale before it has complied with "certain
                      statutory requirements." Edelstein, 128 Nev. at 513, 286 P.3d at 254-55;
                      NRS 107.080 (2007). In addition to specifying the things required of deed
                      of trust trustees, NRS Chapter 107 also defines the consequences of such
                      trustees failure to comply. For example, NRS 107.080(5) (2007) provides
                      that a sale made pursuant to NRS Chapter 107 may be declared void if the


                            5Respondents additionally argue that the Legislature occupied the
                      field of nonjudicial foreclosure via NRS Chapter 107 and thus preempted
                      NRS Chapter 649 from applying to persons acting in the capacity of trustee
                      under a deed of trust. We reject respondents' argument because preemption
                      applies to conflicts between federal, state, or local government control—not
                      to conflicting terms within Nevada statutes. See Nanopierce Techs., Inc. v.
                      Depository Tr. & Clearing Corp., 123 Nev. 362, 370, 168 P.3d 73, 79 (2007)
                      ("The preemption doctrine . . . provides that federal law supersedes
                      conflicting state law . . . ."); City of Reno v. Saibini, 83 Nev. 315, 319, 429
                      P.2d 559, 561 (1967) (discussing the Legislature's power to preempt local
                      law or otherwise delegate authority to local municipalities).
SUPREME COURT
         OF
       NEVADA


(0)   1947A ,.Ler4a
                                                            9
                       trustee did not substantially comply with the provisions of the chapter. See
                       also NRS 107.077(3), (9) (1999) (detailing that trustees are subject to civil
                       and criminal liability for failure to record a reconveyance of the deed of
                       trust).
                                   In contrast to the specific scheme set forth in NRS Chapter 107,
                       NRS Chapter 649 empowers the Commissioner of the Division of Financial
                       Institutions (FID) to regulate collection agencies in general.     See NRS
                       232.510(2)(b) (2007) (establishing FID); NRS 649.051 (authorizing the
                       commissioner to enforce NRS Chapter 649); NRS 649.053 (empowering the
                       commissioner to adopt regulations necessary to carry out the provisions of
                       NRS Chapter 649). Because NRS 107.080 (2007) specifically identifies the
                       duties of a trustee engaged in nonjudicial foreclosure, while NRS Chapter
                       649 generally governs agencies engaged in debt collection in Nevada, we
                       conclude the Legislature intended that trustees may engage in nonjudicial
                       foreclosures pursuant to NRS Chapter 107 without licensure under NRS
                       649.020. See State, Dep't of Taxation v. Masco Builder Cabinet Grp., 129
                       Nev. 775, 778, 312 P.3d 475, 478 (2013) ("A specific statute controls over a
                       general statute." (internal quotations marks omitted)); cf. Obduskey,
                       U.S. at    , 139 S. Ct. at 1039 (stating that statutory "exclusion of the
                       enforcement of security interests must also exclude the legal means
                       required to do so" (internal quotation marks omitted)).
                                   Second, the conflicting provisions of NRS Chapters 107 and 649
                       further support our conclusion that businesses engaged in nonjudicial
                       foreclosure do not need to be licensed as debt collectors in Nevada. NRS
                       Chapter 107 proscribes a trustee from executing its power of sale until it
                       has complied with the statutory requirements. See NRS 107.080 (2007);
                       Edelstein, 128 Nev. at 513, 286 P.3d at 254-55. Among these requirements,

SUPREME COURT
         OF
     NEVADA


c 0) 1947A
                                                            10
              t:
                   0
trustees must first execute a notice of breach and an election to sell the
property to satisfy the obligation and must include in the notice of sale a
litany of information that puts the property owner on notice of the amount
owed. NRS 107.080(2)(b), (3) (2007). Prior to exercising its power of sale on
an owner-occupied residence, a trustee must also provide to the title holder
of record the contact information of someone with authority to negotiate a
loan modification and of a local housing counseling agency approved by the
United States Department of Housing and Urban Development, as well as
a form giving the option to enter into or waive mediation. NRS 107.086(2)
(2009).
             In contrast, NRS 649.375 prohibits a number of actions that
traditionally accompany nonjudicial foreclosure—for example, advertising
the sale of a claim, publishing a list of debtors, or offering counseling in
conjunction with debt collection. See NRS 649.375(6)-(8). Because the
trustee is obligated under NRS Chapter 107 to offer mediation and publish
and post information about the sale, which necessarily reveals the identity
of the debtor, before foreclosing, yet would be prohibited from taking such
actions under NRS Chapter 649 as a debt collector, there is a clear conflict
between the statutes. Reading these statutory provisions in harmony, we
conclude that the Legislature intended to exempt deed of trust trustees from
qualifying as debt collectors so long as they are acting within their power
as trustees under NRS 107.080 (2007). See Szydel v. Markman, 121 Nev.
453, 457, 117 P.3d 200, 203 (2005) ("[W]e will attempt to read [conflicting]
statutory provisions in harmony, provided that this interpretation does not
violate legislative intent.").
             Moreover, NRS 649.020s definition of "collection agency"
further demonstrates the Legislatures intent to exclude deed of trust



                                     11
trustees from NRS Chapter 649s licensing requirements. The only
reference to nonjudicial foreclosure in NRS Chapter 649 concerns a
"community managee foreclosing on an assessment lien in the common-
interest community and condominium hotel contexts. NRS 649.020(3).
Based on this singular reference to nonjudicial foreclosure, we can infer that
the Legislatures exclusion of deed of trust trustees from NRS Chapter 649s
licensure requirements was intentional. See In re Estate of W.R. Prestie,
122 Nev. 807, 814, 138 P.3d 520, 524 (2006) (recognizing "the fundamental
rule of statutory construction that [t] he mention of one thing implies the
exclusion of anothee (alteration in original) (internal quotation marks
omitted)).6



      6The   parties discuss at length, and the district court mentioned, NRS
107.028, which provides ten categories of those who may serve as a
nonjudicial foreclosure trustee, including a collection agency. Respondents
argue that NRS 107.028 does not mandate that a deed of trust trustee be
licensed as a collection agency because, by including a collection agency as
one of the ten types of qualified trustees, the Legislature acknowledged that
a trustee need not be licensed pursuant to NRS Chapter 649. As the parties
note, NRS 107.028 did not become effective until October 2011. 2011 Nev.
Stat., ch. 311, §§ 5.8, 5.9 at 1746-48. In the third amended complaint, Benko
alleged that notices of default on the various properties at issue were filed
between 2008 and 2011. As such, we do not rely on NRS 107.028 to reach
our conclusion that the Legislature has not required that deed of trust
trustees qualify as debt collectors. However, we note that this provision
supports this conclusion because requiring a trustee to possess a collection
agency license would render the remaining credentialed categories
meaningless. See Libby v. Eighth Judicial Dist. Court, 130 Nev. 359, 363-
64, 325 P.3d 1276, 1279 (2014) (stating that this court avoids
interpretations that would render words or phrases in a statute superfluous
or meaningless).




                                     12
                     The district court correctly granted respondents motion to dismiss for failure
                     to state a claim because all of Benko's allegations fall within the scope of
                     NRS Chapter 107
                                   Having concluded that deed of trust trustees need not qualify
                     as debt collectors so long as they are acting within their power as trustees
                     under NRS Chapter 107, we now turn to the allegations set forth in the
                     complaint. We determine that each of Benko's allegations falls within the
                     scope of NRS Chapter 107.7
                                   First, Benko alleges that respondents pursued claim collection
                     through the reinstatement of defaulted debts, forbearance agreements for
                     the defaulted debts, or loan modification agreements, or otherwise
                     requested or directed payment of a defaulted claim. A trustee must
                     communicate the amount of the defaulted debt and all fees imposed by the
                     power of sale. NRS 107.080(2)(b), (3) (2007). Thus, NRS Chapter 107
                     contemplates that the trustee—as both the common agent of the lender and
                     the borrower, and the person conducting the foreclosure sale—would collect
                     money from the borrower or otherwise discuss the foreclosure status of the
                     property and related arrangements. Such activity does not amount to claim
                     collection.
                                   Second, Benko asserts that respondents forwarded monies
                     collected from defaulted claims to the lender. NRS 107.030(7) (2005)
                     permits a deed of trust to adopt by reference a provision empowering a
                     trustee to apply the proceeds from a foreclosure sale to the defaulted debts.
                     Accordingly, NRS Chapter 107 expressly contemplates such activity.



                           7  The allegations in the complaint were plaintiff-specific, so the actual
                     complaint has various allegations by different plaintiffs. However, because
                     it is a putative class action—and in the interest of consistency—any specific
                     plaintiffs allegation is said here to have been alleged by Benko.
SUPREME COURT
        OF
     NEVADA


(0) 1947A     t:=>
                                                           13
                              Third, Benko alleges that respondents acquired the security for
                  the defaulted debt to pursue claim collection. While NRS 107.081(1) (2005)
                  prohibits the trustee, as the agent conducting the sale, from having any
                  interest in the property or in others purchasing the property, NRS
                  107.080(1) (2007) confers the power of sale upon the trustee. Thus, to the
                  extent Benko alleges that respondents collected a claim by conducting the
                  sale of the property, such act is within the statutory power of the trustee.
                              Fourth, Benko maintains that debt collection includes the basic
                  foreclosure process of filing default notices. For the reasons stated above,
                  we disagree that deed of trust trustees engaged in nonjudicial foreclosure
                  need to be licensed pursuant to NRS Chapter 649. Moreover, NRS 107.080
                  (2007) explicitly empowers a trustee to initiate and complete the nonjudicial
                  foreclosure process. NRS 107.080(1) (2007) ("[A] power of sale is hereby
                  conferred upon the trustee to be exercised after a breach of the obligation
                  for which the transfer is security."). Thus, we conclude that Benko's
                  allegations fall within the scope of NRS Chapter 107 such that NRS Chapter
                  649 does not apply in this instance.
                                              CONCLUSION
                              While deed of trust trustees engage in activities that would
                  otherwise meet the definition of a collection agency under NRS Chapter 649,
                  the comprehensive statutory scheme of NRS Chapter 107 demonstrates
                  that the Nevada Legislature did not intend that deed of trust trustees be
                  subjected to NRS Chapter 649 licensing requirements when they are
                  engaged in nonjudicial foreclosures. Because NRS Chapter 107s
                  comprehensive statutory scheme specifically governs nonjudicial
                  foreclosure, preventing the more generalized application of NRS Chapter


SUPREME COURT
     OF
    NEVADA

(0) 1.947A .00a
                                                         14
                649, and because it is the most logical way to harmonize the conflicting
                provisions of NRS Chapters 649 and 107, we conclude that respondents
                were not required to be licensed under NRS Chapter 649. And because
                Benko's allegations fall within the bounds of NRS Chapter 107, we hold that
                Benko has not pleaded a cognizable cause of action. Thus, we affirm the
                district courfs order granting respondents motion to dismiss for failure to
                state a claim.8


                                                                               , J.
                                                    Hardesty




                                                      C.J.            I dem.
                Gibbons                                             Pickering


                 o-tg                                                          sÏ     , J.
                Parraguirre                                         Stiglich


                                                                                      , J.
                                                                    Silver



                      8Because   we conclude that trustees engaged in nonjudicial foreclosure
                do not need to be licensed as debt collectors, we do not reach the question of
                whether respondents were exempt from licensure under NRS 80.015.
                Neither do we address the claim for unjust enrichment. Further, we do not
                grant Benko leave to amend his complaint because it was waived. Old Aztec
                Mine, Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981) (stating that
                failure to raise a point in the district court renders it waived and prevents
                this court from considering it on appeal).


SUPREME COURT
        OF
     NEVADA
                                                               15
I'D, 1947A


                                         6,, TA-,
                                  .-.•    '